IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





Nos. PD-1552-05 and PD-1553-05


STEVEN CHARLES PHILLIPS, Appellant


v.


THE STATE OF TEXAS




ON APPELLANT'S PETITIONS FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

DALLAS COUNTY




	Johnson, J., delivered the opinion of the unanimous Court.

O P I N I O N


	Appellant appealed the trial court's denial of his motions for post-conviction DNA testing
of evidence relevant to his 1982 convictions for aggravated rape and aggravated sexual abuse.  The
court of appeals affirmed the trial court's orders denying DNA testing.  Phillips v. State, Nos. 05-04-00532-CR and 05-04-00534-CR (Tex. App.-Dallas, delivered August 3, 2005).  We granted
appellant's petitions for discretionary review in each cause.
	Appellant has moved to withdraw his appeal in each cause, stating that he no longer desires
to pursue the appeal in these cases.  He states that the state has now agreed to post-conviction DNA
testing of the vaginal swab collected from the victim in these cases.  He also states that "[s]ince said
testing was the objective of [his] motion . . . and is the subject of the instant appeal, the State's
willingness to allow testing appears to moot the instant appeal in all material respects."  Appellant's
motion states that, after discussing with counsel the advantages and disadvantages of continuing with
the appeal, appellant wishes to withdraw the appeal and that appellant "is knowingly, voluntarily,
and intelligently waiving his right to a decision by this Court on his pending appeals."
	We grant appellant's motion and dismiss his appeals.

Delivered: May 23, 2007
Do not publish